
	
		I
		112th CONGRESS
		1st Session
		H. R. 1287
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Bishop of Utah
			 (for himself, Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Carter,
			 Mr. Coffman of Colorado,
			 Mr. Duncan of Tennessee,
			 Mr. Fleming,
			 Mr. Gallegly,
			 Mr. Harris,
			 Mr. Heller,
			 Mr. Herger,
			 Mr. Huelskamp,
			 Mr. Johnson of Ohio,
			 Mr. Landry,
			 Mr. Latta,
			 Mr. Lamborn,
			 Mrs. Lummis,
			 Mrs. McMorris Rodgers,
			 Mr. Nunes,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Simpson,
			 Mr. Walberg, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on the Judiciary,
			 Energy and Commerce,
			 Science, Space, and
			 Technology, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To stimulate the economy, produce domestic energy, and
		  create jobs at no cost to the taxpayers, and without borrowing money from
		  foreign governments for which our children and grandchildren will be
		  responsible, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 3–D, Domestic Jobs, Domestic Energy,
			 and Deficit Reduction Act of 2011.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Outer Continental Shelf leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Applications for permits to drill.
					Sec. 104. Lease sales for certain areas.
					TITLE II—Leasing program for land within Coastal
				Plain
					Sec. 201. Definitions.
					Sec. 202. Leasing program for land within the Coastal
				Plain.
					Sec. 203. Lease sales.
					Sec. 204. Grant of leases by the Secretary.
					Sec. 205. Lease terms and conditions.
					Sec. 206. Coastal plain environmental protection.
					Sec. 207. Expedited judicial review.
					Sec. 208. Rights-of-way across the Coastal plain.
					Sec. 209. Conveyance.
					Sec. 210. ANWR Alternative Energy Trust Fund.
					TITLE III—Regulatory streamlining
					Sec. 301. Commercial leasing program for oil shale resources on
				public land.
					Sec. 302. Jurisdiction over covered energy
				projects.
					Sec. 303. Environmental impact statements.
					Sec. 304. Clean air regulation.
					Sec. 305. Employment effects of actions under Clean Air
				Act.
					Sec. 306. Endangered species.
					Sec. 307. Reissuance of permits and leases.
					Sec. 308. Central Valley Project.
					Sec. 309. Keystone XL pipeline.
					Sec. 310. Beaufort Sea oil drilling project.
					Sec. 311. Environmental legal fees.
				
			IOuter Continental Shelf leasing
			101.Leasing program considered
			 approved
				(a)In generalThe Draft Proposed Outer Continental Shelf
			 Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior
			 (referred to in this section as the Secretary) under section 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have
			 been approved by the Secretary as a final oil and gas leasing program under
			 that section.
				(b)Final environmental impact
			 statementThe Secretary is
			 considered to have issued a final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)).
				102.Lease sales
				(a)In generalExcept as otherwise provided in this
			 section, not later than 180 days after the date of enactment of this Act and
			 every 270 days thereafter, the Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a lease sale in each
			 outer Continental Shelf planning area for which the Secretary determines that
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf.
				(b)Subsequent determinations and
			 salesIf the Secretary
			 determines that there is not a commercial interest in purchasing Federal oil
			 and gas leases for production on the outer Continental Shelf in a planning area
			 under this section, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
					(1)determine whether there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf in the planning area; and
					(2)if the Secretary determines that there is a
			 commercial interest described in subsection (a), conduct a lease sale in the
			 planning area.
					(c)Exclusion from
			 5-Year lease programIf a planning area for which there is a
			 commercial interest described in subsection (a) was not included in a 5-year
			 lease program, the Secretary shall include leasing in the planning area in the
			 subsequent 5-year lease program.
				(d)PetitionsIf
			 a person petitions the Secretary to conduct a lease sale for an outer
			 Continental Shelf planning area in which the person has a commercial interest,
			 not later than 60 days after the date of receipt of the petition, the Secretary
			 shall conduct a lease sale for the area.
				103.Applications
			 for permits to drillSection 5
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding
			 at the end the following:
				
					(k)Applications for
				permits to drill
						(1)In
				generalSubject to paragraph (2), the Secretary shall approve or
				disapprove an application for a permit to drill submitted under this Act not
				later than 20 days after the date the application is submitted to the
				Secretary.
						(2)DisapprovalIf
				the Secretary disapproves an application for a permit to drill submitted under
				paragraph (1), the Secretary shall—
							(A)provide to the
				applicant a description of the reasons for the disapproval of the
				application;
							(B)allow the
				applicant to resubmit an application during the 10-day period beginning on the
				date of the receipt of the description by the applicant; and
							(C)approve or
				disapprove any resubmitted application not later than 10 days after the date
				the application is submitted to the
				Secretary.
							.
			104.Lease sales for
			 certain areas
				(a)In
			 generalAs soon as practicable but not later than 1 year after
			 the date of enactment of this Act, the Secretary of the Interior shall
			 hold—
					(1)Lease Sale 216 for
			 areas in the Central Gulf of Mexico;
					(2)Lease Sale 218 for
			 areas in the Western Gulf of Mexico;
					(3)Lease Sale 220 for
			 areas offshore the State of Virginia; and
					(4)Lease Sale 222 for
			 areas in the Central Gulf of Mexico.
					(b)Compliance with
			 other lawsFor purposes of the Lease Sales described in
			 subsection (a), the Environmental Impact Statement for the 2007–2015-Year OCS
			 Plan and the applicable Multi-Sale Environmental Impact Statement shall be
			 considered to satisfy the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(c)Energy projects
			 in the Gulf of Mexico
					(1)JurisdictionThe
			 United States Court of Appeals for the Fifth Circuit shall have exclusive
			 jurisdiction over challenges to offshore energy projects and permits to drill
			 carried out in the Gulf of Mexico.
					(2)Filing
			 deadlineAny civil action to challenge a project or permit
			 described in paragraph (1) shall be filed not later than 60 days after the date
			 of approval of the project or the issuance of the permit.
					IILeasing program for land within Coastal
			 Plain
			201.DefinitionsIn this title:
				(1)Coastal PlainThe term Coastal Plain means
			 that area identified as the 1002 Coastal Plain Area on the
			 map.
				(2)Federal agreementThe term Federal Agreement
			 means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska
			 Pipeline issued on January 23, 1974, in accordance with section 28 of the
			 Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization
			 Act (43 U.S.C. 1651 et seq.).
				(3)Final statementThe term Final Statement means
			 the final legislative environmental impact statement on the Coastal Plain,
			 dated April 1987, and prepared pursuant to section 1002 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				(4)MapThe term map means the map
			 entitled Arctic National Wildlife Refuge, dated September 2005,
			 and prepared by the United States Geological Survey.
				(5)SecretaryThe term Secretary means the
			 Secretary of the Interior (or the designee of the Secretary), acting through
			 the Director of the Bureau of Land Management, in consultation with the
			 Director of the United States Fish and Wildlife Service.
				202.Leasing program for land within the Coastal
			 Plain
				(a)In generalThe Secretary shall take such actions as
			 are necessary—
					(1)to establish and implement, in accordance
			 with this title, a competitive oil and gas leasing program that will result in
			 an environmentally sound program for the exploration, development, and
			 production of the oil and gas resources of the Coastal Plain; and
					(2)to administer this title through
			 regulations, lease terms, conditions, restrictions, prohibitions, stipulations,
			 and other provisions that—
						(A)ensure the oil and gas exploration,
			 development, and production activities on the Coastal Plain will result in no
			 significant adverse effect on fish and wildlife, their habitat, subsistence
			 resources, and the environment; and
						(B)require the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production to all exploration, development, and production operations under
			 this title in a manner that ensures the receipt of fair market value by the
			 public for the mineral resources to be leased.
						(b)Repeal
					(1)RepealSection 1003 of the Alaska National
			 Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed.
					(2)Conforming amendmentThe table of contents contained in section
			 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to
			 section 1003.
					(3)Compliance with NEPA for other
			 actions
						(A)In generalBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) with respect to the actions authorized by this title that are not
			 referred to in paragraph (2).
						(B)Identification and analysisNotwithstanding any other provision of law,
			 in carrying out this paragraph, the Secretary shall not be required—
							(i)to identify nonleasing alternative courses
			 of action; or
							(ii)to analyze the environmental effects of
			 those courses of action.
							(C)Identification of preferred
			 actionNot later than 18
			 months after the date of enactment of this Act, the Secretary shall—
							(i)identify only a preferred action and a
			 single leasing alternative for the first lease sale authorized under this
			 title; and
							(ii)analyze the environmental effects and
			 potential mitigation measures for those 2 alternatives.
							(D)Public commentsIn carrying out this paragraph, the
			 Secretary shall consider only public comments that are filed not later than 20
			 days after the date of publication of a draft environmental impact
			 statement.
						(E)Effect of complianceNotwithstanding any other provision of law,
			 compliance with this paragraph shall be considered to satisfy all requirements
			 for the analysis and consideration of the environmental effects of proposed
			 leasing under this title.
						(c)Relationship to State and local
			 authorityNothing in this
			 title expands or limits any State or local regulatory authority.
				(d)Special areas
					(1)Designation
						(A)In generalThe Secretary, after consultation with the
			 State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, may designate not more than 45,000 acres of the Coastal Plain as a
			 special area if the Secretary determines that the special area would be of such
			 unique character and interest as to require special management and regulatory
			 protection.
						(B)Sadlerochit spring areaThe Secretary shall designate as a special
			 area in accordance with subparagraph (A) the Sadlerochit Spring area,
			 comprising approximately 4,000 acres as depicted on the map.
						(2)ManagementThe Secretary shall manage each special
			 area designated under this subsection in a manner that preserves the unique and
			 diverse character of the area, including fish, wildlife, subsistence resources,
			 and cultural values of the area.
					(3)Exclusion from leasing or surface
			 occupancy
						(A)In generalThe Secretary may exclude any special area
			 designated under this subsection from leasing.
						(B)No surface occupancyIf the Secretary leases all or a portion of
			 a special area for the purposes of oil and gas exploration, development,
			 production, and related activities, there shall be no surface occupancy of the
			 land comprising the special area.
						(4)Directional drillingNotwithstanding any other provision of this
			 subsection, the Secretary may lease all or a portion of a special area under
			 terms that permit the use of horizontal drilling technology from sites on
			 leases located outside the special area.
					(e)Limitation on closed areasThe Secretary may not close land within the
			 Coastal Plain to oil and gas leasing or to exploration, development, or
			 production except in accordance with this title.
				(f)Regulations
					(1)In generalNot later than 15 months after the date of
			 enactment of this Act, the Secretary shall promulgate such regulations as are
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, fish and wildlife habitat, subsistence
			 resources, and environment of the Coastal Plain.
					(2)Revision of regulationsThe Secretary shall periodically review
			 and, as appropriate, revise the rules and regulations issued under paragraph
			 (1) to reflect any significant biological, environmental, scientific or
			 engineering data that come to the attention of the Secretary.
					203.Lease sales
				(a)In generalLand may be leased pursuant to this title
			 to any person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe Secretary shall, by regulation,
			 establish procedures for—
					(1)receipt and consideration of sealed
			 nominations for any area in the Coastal Plain for inclusion in, or exclusion
			 (as provided in subsection (c)) from, a lease sale;
					(2)the holding of lease sales after that
			 nomination process; and
					(3)public notice of and comment on designation
			 of areas to be included in, or excluded from, a lease sale.
					(c)Lease sale bidsBidding for leases under this title shall
			 be by sealed competitive cash bonus bids.
				(d)Acreage minimum in first saleFor the first lease sale under this title,
			 the Secretary shall offer for lease those tracts the Secretary considers to
			 have the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease salesThe Secretary shall—
					(1)not later than 22 months after the date of
			 enactment of this Act, conduct the first lease sale under this title;
					(2)not later than 90 days after the date of
			 the completion of the sale, evaluate the bids in the sale and issue leases
			 resulting from the sale; and
					(3)conduct additional sales at appropriate
			 intervals if sufficient interest in exploration or development exists to
			 warrant the conduct of the additional sales.
					204.Grant of leases by the Secretary
				(a)In generalOn payment by a lessee of such bonus as may
			 be accepted by the Secretary, the Secretary may grant to the highest
			 responsible qualified bidder in a lease sale conducted pursuant to section 203
			 a lease for any land on the Coastal Plain.
				(b)Subsequent transfers
					(1)In generalNo lease issued under this title may be
			 sold, exchanged, assigned, sublet, or otherwise transferred except with the
			 approval of the Secretary.
					(2)Condition for approvalBefore granting any approval described in
			 paragraph (1), the Secretary shall consult with and give due consideration to
			 the opinion of the Attorney General.
					205.Lease terms and conditionsAn oil or gas lease issued pursuant to this
			 title shall—
				(1)provide for the payment of a royalty of not
			 less than 121/2 percent of the amount or value of the
			 production removed or sold from the lease, as determined by the Secretary in
			 accordance with regulations applicable to other Federal oil and gas
			 leases;
				(2)provide that the Secretary may close, on a
			 seasonal basis, such portions of the Coastal Plain to exploratory drilling
			 activities as are necessary to protect caribou calving areas and other species
			 of fish and wildlife;
				(3)require that each lessee of land within the
			 Coastal Plain shall be fully responsible and liable for the reclamation of land
			 within the Coastal Plain and any other Federal land that is adversely affected
			 in connection with exploration, development, production, or transportation
			 activities within the Coastal Plain conducted by the lessee or by any of the
			 subcontractors or agents of the lessee;
				(4)provide that the lessee may not delegate or
			 convey, by contract or otherwise, that reclamation responsibility and liability
			 to another person without the express written approval of the Secretary;
				(5)provide that the standard of reclamation
			 for land required to be reclaimed under this title shall be, to the maximum
			 extent practicable—
					(A)a condition capable of supporting the uses
			 that the land was capable of supporting prior to any exploration, development,
			 or production activities; or
					(B)on application by the lessee, to a higher
			 or better standard, as approved by the Secretary;
					(6)contain terms and conditions relating to
			 protection of fish and wildlife, fish and wildlife habitat, subsistence
			 resources, and the environment as required under section 202(a)(2);
				(7)provide that each lessee, and each agent
			 and contractor of a lessee, use their best efforts to provide a fair share of
			 employment and contracting for Alaska Natives and Alaska Native Corporations
			 from throughout the State of Alaska, as determined by the level of obligation
			 previously agreed to in the Federal Agreement; and
				(8)contain such other provisions as the
			 Secretary determines to be necessary to ensure compliance with this title and
			 the regulations promulgated under this title.
				206.Coastal plain environmental
			 protection
				(a)No significant adverse effect standard To
			 govern authorized coastal plain activitiesIn accordance with section 202, the
			 Secretary shall administer this title through regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other provisions
			 that—
					(1)ensure, to the maximum extent practicable,
			 that oil and gas exploration, development, and production activities on the
			 Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, fish and wildlife habitat, and the environment; and
					(2)require the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production on all new exploration, development, and production
			 operations.
					(b)Site-Specific assessment and
			 mitigationThe Secretary
			 shall require, with respect to any proposed drilling and related activities on
			 the Coastal Plain, that—
					(1)a site-specific analysis be made of the
			 probable effects, if any, that the drilling or related activities will have on
			 fish and wildlife, fish and wildlife habitat, subsistence resources,
			 subsistence uses, and the environment;
					(2)a plan be implemented to avoid, minimize,
			 and mitigate (in that order and to the maximum extent practicable) any
			 significant adverse effect identified under paragraph (1); and
					(3)the development of the plan shall occur
			 after consultation with the 1 or more agencies having jurisdiction over matters
			 mitigated by the plan.
					(c)Regulations To protect coastal plain fish
			 and wildlife resources, subsistence users, and the environmentBefore implementing the leasing program
			 authorized by this title, the Secretary shall prepare and issue regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, or other
			 measures designed to ensure, to the maximum extent practicable, that the
			 activities carried out on the Coastal Plain under this title are conducted in a
			 manner consistent with the purposes and environmental requirements of this
			 title.
				(d)Compliance with Federal and State
			 environmental laws and other requirementsThe proposed regulations, lease terms,
			 conditions, restrictions, prohibitions, and stipulations for the leasing
			 program under this title shall require—
					(1)compliance with all applicable provisions
			 of Federal and State environmental law (including regulations);
					(2)implementation of and compliance
			 with—
						(A)standards that are at least as effective as
			 the safety and environmental mitigation measures, as described in items 1
			 through 29 on pages 167 through 169 of the Final Statement, on the Coastal
			 Plain;
						(B)seasonal limitations on exploration,
			 development, and related activities, as necessary, to avoid significant adverse
			 effects during periods of concentrated fish and wildlife breeding, denning,
			 nesting, spawning, and migration;
						(C)design safety and construction standards
			 for all pipelines and any access and service roads that minimize, to the
			 maximum extent practicable, adverse effects on—
							(i)the passage of migratory species (such as
			 caribou); and
							(ii)the flow of surface water by requiring the
			 use of culverts, bridges, or other structural devices;
							(D)prohibitions on general public access to,
			 and use of, all pipeline access and service roads;
						(E)stringent reclamation and rehabilitation
			 requirements in accordance with this title for the removal from the Coastal
			 Plain of all oil and gas development and production facilities, structures, and
			 equipment on completion of oil and gas production operations, except in a case
			 in which the Secretary determines that those facilities, structures, or
			 equipment—
							(i)would assist in the management of the
			 Arctic National Wildlife Refuge; and
							(ii)are donated to the United States for that
			 purpose;
							(F)appropriate prohibitions or restrictions
			 on—
							(i)access by all modes of
			 transportation;
							(ii)sand and gravel extraction; and
							(iii)use of explosives;
							(G)reasonable stipulations for protection of
			 cultural and archaeological resources;
						(H)measures to protect groundwater and surface
			 water, including—
							(i)avoidance, to the maximum extent
			 practicable, of springs, streams, and river systems;
							(ii)the protection of natural surface drainage
			 patterns and wetland and riparian habitats; and
							(iii)the regulation of methods or techniques for
			 developing or transporting adequate supplies of water for exploratory drilling;
			 and
							(I)research, monitoring, and reporting
			 requirements.
						(3)that exploration activities (except surface
			 geological studies) be limited to the period between approximately November 1
			 and May 1 of each year and be supported, if necessary, by ice roads, winter
			 trails with adequate snow cover, ice pads, ice airstrips, and air transport
			 methods (except that those exploration activities may be permitted at other
			 times if the Secretary determines that the exploration will have no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment of the Coastal Plain);
					(4)consolidation of facility siting;
					(5)avoidance or reduction of air
			 traffic-related disturbance to fish and wildlife;
					(6)treatment and disposal of hazardous and
			 toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and
			 domestic wastewater, including, in accordance with applicable Federal and State
			 environmental laws (including regulations)—
						(A)preparation of an annual waste management
			 report;
						(B)development and implementation of a
			 hazardous materials tracking system; and
						(C)prohibition on the use of chlorinated
			 solvents;
						(7)fuel storage and oil spill contingency
			 planning;
					(8)conduct of periodic field crew
			 environmental briefings;
					(9)avoidance of significant adverse effects on
			 subsistence hunting, fishing, and trapping;
					(10)compliance with applicable air and water
			 quality standards;
					(11)appropriate seasonal and safety zone
			 designations around well sites, within which subsistence hunting and trapping
			 shall be limited; and
					(12)development and implementation of such
			 other protective environmental requirements, restrictions, terms, or conditions
			 as the Secretary determines to be necessary.
					(e)ConsiderationsIn preparing and issuing regulations, lease
			 terms, conditions, restrictions, prohibitions, or stipulations under this
			 section, the Secretary shall take into consideration—
					(1)the stipulations and conditions that govern
			 the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999
			 Northeast National Petroleum Reserve-Alaska Final Integrated Activity
			 Plan/Environmental Impact Statement;
					(2)the environmental protection standards that
			 governed the initial Coastal Plain seismic exploration program under parts
			 37.31 through 37.33 of title 50, Code of Federal Regulations (or successor
			 regulations); and
					(3)the land use stipulations for exploratory
			 drilling on the KIC–ASRC private land described in Appendix 2 of the agreement
			 between Arctic Slope Regional Corporation and the United States dated August 9,
			 1983.
					(f)Facility consolidation planning
					(1)In generalAfter providing for public notice and
			 comment, the Secretary shall prepare and periodically update a plan to govern,
			 guide, and direct the siting and construction of facilities for the
			 exploration, development, production, and transportation of oil and gas
			 resources from the Coastal Plain.
					(2)ObjectivesThe objectives of the plan shall be—
						(A)the avoidance of unnecessary duplication of
			 facilities and activities;
						(B)the encouragement of consolidation of
			 common facilities and activities;
						(C)the location or confinement of facilities
			 and activities to areas that will minimize impact on fish and wildlife, fish
			 and wildlife habitat, subsistence resources, and the environment;
						(D)the use of existing facilities, to the
			 maximum extent practicable; and
						(E)the enhancement of compatibility between
			 wildlife values and development activities.
						(g)Access to public landThe Secretary shall—
					(1)manage public land in the Coastal Plain in
			 accordance with subsections (a) and (b) of section 811 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3121); and
					(2)ensure that local residents shall have
			 reasonable access to public land in the Coastal Plain for traditional
			 uses.
					207.Expedited judicial review
				(a)Filing of complaints
					(1)DeadlineA complaint seeking judicial review of a
			 provision of this title or an action of the Secretary under this title shall be
			 filed—
						(A)except as provided in subparagraph (B),
			 during the 90-day period beginning on the date on which the action being
			 challenged was carried out; or
						(B)in the case of a complaint based solely on
			 grounds arising after the 90-day period described in subparagraph (A), by not
			 later than 90 days after the date on which the complainant knew or reasonably
			 should have known about the grounds for the complaint.
						(2)VenueA complaint seeking judicial review of a
			 provision of this title or an action of the Secretary under this title shall be
			 filed in the United States Court of Appeals for the District of Columbia
			 Circuit.
					(3)Scope
						(A)In generalJudicial review of a decision of the
			 Secretary relating to a lease sale under this title (including an environmental
			 analysis of such a lease sale) shall be—
							(i)limited to a review of whether the decision
			 is in accordance with this title; and
							(ii)based on the administrative record of the
			 decision.
							(B)PresumptionsAny identification by the Secretary of a
			 preferred course of action relating to a lease sale, and any analysis by the
			 Secretary of environmental effects, under this title shall be presumed to be
			 correct unless proven otherwise by clear and convincing evidence.
						(b)Limitation on other reviewAny action of the Secretary that is subject
			 to judicial review under this section shall not be subject to judicial review
			 in any civil or criminal proceeding for enforcement.
				208.Rights-of-way across the Coastal
			 plain
				(a)In generalThe Secretary shall issue rights-of-way and
			 easements across the Coastal Plain for the transportation of oil and
			 gas—
					(1)except as provided in paragraph (2), under
			 section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title
			 XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et
			 seq.); and
					(2)under title XI of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3161 et seq.), for access authorized
			 by sections 1110 and 1111 of that Act (16 U.S.C. 3170, 3171).
					(b)Terms and conditionsThe Secretary shall include in any
			 right-of-way or easement issued under subsection (a) such terms and conditions
			 as may be necessary to ensure that transportation of oil and gas does not
			 result in a significant adverse effect on the fish and wildlife, subsistence
			 resources, their habitat, and the environment of the Coastal Plain, including
			 requirements that facilities be sited or designed so as to avoid unnecessary
			 duplication of roads and pipelines.
				(c)RegulationsThe Secretary shall include in regulations
			 under section 202(f) provisions granting rights-of-way and easements described
			 in subsection (a).
				209.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
				(1)to the extent necessary to fulfill the
			 entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by
			 the Secretary, convey to that Corporation the surface estate of the land
			 described in paragraph (1) of Public Land Order 6959, in accordance with the
			 terms and conditions of the agreement between the Secretary, the United States
			 Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik
			 Inupiat Corporation, dated January 22, 1993; and
				(2)convey to the Arctic Slope Regional
			 Corporation the remaining subsurface estate to which that Corporation is
			 entitled under the agreement between that corporation and the United States,
			 dated August 9, 1983.
				210.ANWR Alternative Energy Trust Fund
				(a)Source of
			 Funds
					(1)In
			 generalSubject to paragraph (2) and notwithstanding any other
			 provision of law, of the amount of adjusted bonus, rental, and royalty revenues
			 from Federal oil and gas leasing and operations authorized under this title for
			 each fiscal year, 50 percent shall be paid to the ANWR Alternative Energy Trust
			 Fund established under subsection (b).
					(2)Transfers
						(A)In
			 generalA transfer to the ANWR Alternative Energy Trust Fund
			 shall be made for a fiscal year under paragraph (1) only if the total amount of
			 revenues in the Federal budget for the fiscal year exceeds the total amount of
			 expenditures under the budget for the fiscal year.
						(B)Debt
			 reductionIf the total amount of revenues in the Federal budget
			 for a fiscal year does not exceed the total amount of expenditures under the
			 budget for the fiscal year, all adjusted bonus, rental, and royalty revenues
			 from Federal oil and gas leasing and operations authorized under this title for
			 the fiscal year—
							(i)shall be used to
			 reduce the Federal budget deficit; and
							(ii)shall not be used
			 to offset any other expenditures.
							(b)Establishment of Trust FundThere is established in the Treasury of the
			 United States a trust fund to be known as the ANWR Alternative Energy
			 Trust Fund, consisting of such amounts as may be transferred to the
			 ANWR Alternative Energy Trust Fund as provided in subsection (a).
				(c)Expenditures from ANWR Alternative Energy
			 Trust Fund
					(1)In generalAmounts in the ANWR Alternative Energy
			 Trust Fund shall be available without further appropriation to carry out
			 specified provisions of the Energy Policy Act of 2005 (Public Law 109–58;
			 referred to in this section as EPAct2005) and the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; referred to in this
			 section as EISAct2007) as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual receipts to the ANWR
					 Alternative Energy Trust Fund, but not to exceed the limit on amount
					 authorized, if any:
									
								
								
									EPAct2005:
									
									Section
					 2101.5 percent
									
									Section
					 2421.0 percent
									
									Section
					 3692.0 percent
									
									Section
					 4016.0 percent
									
									Section
					 8126.0 percent
									
									Section
					 93119.0 percent
									
									Section
					 9421.5 percent
									
									Section
					 9623.0 percent
									
									Section
					 9681.5 percent
									
									Section
					 1704 6.0 percent
									
									EISAct2007:
									
									Section
					 20715.0 percent
									
									Section
					 6071.5 percent
									
									Title
					 VI, Subtitle B3.0 percent
									
									Title
					 VI, Subtitle C1.5 percent
									
									Section
					 6419.0 percent
									
									Title
					 VII, Subtitle A10.0 percent
									
									Section
					 11121.5 percent
									
									Section
					 130411.0 percent.
									
								
							
						
					(2)Apportionment of excess
			 amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out those sections and subtitles, in proportion to the amounts authorized by
			 law to be appropriated for those other sections and subtitles.
					IIIRegulatory streamlining
			301.Commercial leasing program for oil shale
			 resources on public landSubsection (e) of the Oil Shale, Tar Sands,
			 and Other Strategic Unconventional Fuels Act of 2005 (42 U.S.C. 15927(e)) is
			 amended—
				(1)in the first sentence, by striking
			 Not later and inserting the following:
					
						(1)In generalNot
				later
						;
				(2)in the second sentence—
					(A)by striking If the Secretary
			 and inserting the following:
						
							(2)Lease sales
								(A)In generalIf the
				Secretary
								;
				and
					(B)by striking may and
			 inserting shall;
					(3)in the last sentence, by striking
			 Evidence of interest and inserting the following:
					
						(B)Evidence of interestEvidence of
				interest
						;
				and
				(4)by adding at the end the following:
					
						(C)Subsequent lease salesDuring any period for which the Secretary
				determines that there is sufficient support and interest in a State in the
				development of tar sands and oil shale resources, the Secretary shall—
							(i)at least annually, consult with the persons
				described in paragraph (1) to expedite the commercial leasing program for oil
				shale resources on public land in the State; and
							(ii)at least once every 270 days, conduct a
				lease sale in the State under the commercial leasing program
				regulations.
							.
				302.Jurisdiction over covered energy
			 projects
				(a)Definition of covered energy
			 projectIn this section, the
			 term covered energy project means any action or decision by a
			 Federal official regarding—
					(1)the leasing of Federal land (including
			 submerged land) for the exploration, development, production, processing, or
			 transmission of oil, natural gas, or any other source or form of energy,
			 including actions and decisions regarding the selection or offering of Federal
			 land for such leasing; or
					(2)any action under such a lease, except that
			 this section and Act shall not apply to a dispute between the parties to a
			 lease entered into a provision of law authorizing the lease regarding
			 obligations under the lease or the alleged breach of the lease.
					(b)Exclusive jurisdiction over causes and
			 claims relating to covered energy projectsNotwithstanding any other provision of law,
			 the United States District Court for the District of Columbia shall have
			 exclusive jurisdiction to hear all causes and claims under this section or any
			 other Act that arise from any covered energy project.
				(c)Time for filing complaint
					(1)In generalEach case or claim described in subsection
			 (b) shall be filed not later than the end of the 60-day period beginning on the
			 date of the action or decision by a Federal official that constitutes the
			 covered energy project concerned.
					(2)ProhibitionAny cause or claim described in subsection
			 (b) that is not filed within the time period described in paragraph (1) shall
			 be barred.
					(d)District court for the District of Columbia
			 deadline
					(1)In generalEach proceeding that is subject to
			 subsection (b) shall—
						(A)be resolved as expeditiously as practicable
			 and in any event not more than 180 days after the cause or claim is filed;
			 and
						(B)take precedence over all other pending
			 matters before the district court.
						(2)Failure to comply with
			 deadlineIf an interlocutory
			 or final judgment, decree, or order has not been issued by the district court
			 by the deadline required under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to the cause or claim shall be
			 terminated.
					(e)Ability To seek appellate
			 reviewAn interlocutory or
			 final judgment, decree, or order of the district court under this section may
			 be reviewed by no other court except the Supreme Court.
				(f)Deadline for appeal to the Supreme
			 CourtIf a writ of certiorari
			 has been granted by the Supreme Court pursuant to subsection (e), the
			 interlocutory or final judgment, decree, or order of the district court shall
			 be resolved as expeditiously as practicable and in any event not more than 180
			 days after the interlocutory or final judgment, decree, order of the district
			 court is issued.
				303.Environmental impact
			 statementsTitle I of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended
			 by adding at the end the following:
				
					106.Completion and review of environmental
				impact statements
						(a)Completion
							(1)In generalNotwithstanding any other provision of law,
				each review carried out under section 102(2)(C) with respect to any action
				taken under any provision of law, or for which funds are made available under
				any provision of law, shall be completed not later than the date that is 270
				days after the commencement of the review.
							(2)Failure to complete reviewIf a review described in paragraph (1) has
				not been completed for an action subject to section 102(2)(C) by the date
				specified in paragraph (1)—
								(A)the action shall be considered to have no
				significant impact described in section 102(2)(C); and
								(B)that classification shall be considered to
				be a final agency action.
								(3)Unemployment
				rateIf the national unemployment rate is 5 percent or more, the
				lead agency conducting a review of an action under this section shall use the
				most expeditious means authorized under this title to conduct the
				review.
							(b)Lead agencyThe lead agency for a review of an action
				under this section shall be the Federal agency to which funds are made
				available for the action.
						(c)Review
							(1)Administrative appealsThere shall be a single administrative
				appeal for each review carried out pursuant to section 102(2)(C).
							(2)Judicial review
								(A)In generalOn resolution of the administrative appeal,
				judicial review of the final agency decision after exhaustion of administrative
				remedies shall lie with the United States Court of Appeals for the District of
				Columbia Circuit.
								(B)Administrative recordAn appeal to the court described in
				subparagraph (A) shall be based only on the administrative record.
								(C)Pendency of judicial reviewAfter an agency has made a final decision
				with respect to a review carried out under this subsection, the decision shall
				be effective during the course of any subsequent appeal to a court described in
				subparagraph (A).
								(3)Civil actionEach civil action covered by this section
				shall be considered to arise under the laws of the United
				States.
							.
			304.Clean air regulation
				(a)Regulation of greenhouse
			 gasesSection 302(g) of the
			 Clean Air Act (42 U.S.C. 7602(g)) is amended—
					(1)by striking (g) The term and
			 inserting the following:
						
							(g)Air pollutant
								(1)In generalThe
				term
								;
					(2)by striking Such term and
			 inserting the following:
						
							(2)InclusionsThe term air
				pollutant
							;
				and
					(3)by adding at the end the following:
						
							(3)ExclusionsThe term air pollutant does
				not include carbon dioxide, methane from agriculture or livestock, or water
				vapor.
							.
					(b)Emission waiversThe Administrator of the Environmental
			 Protection Agency shall not grant to any State any waiver of Federal preemption
			 of motor vehicle standards under section 209(b) of the Clean Air Act (42 U.S.C.
			 7543(b)) for preemption under that Act for any regulation of the State to
			 control greenhouse gas emissions from motor vehicles.
				305.Employment
			 effects of actions under Clean Air ActSection 321(b) of the Clean Air Act (42
			 U.S.C. 7621(b)) is amended—
				(1)by designating the first through eighth
			 sentences as paragraphs (1) through (8), respectively; and
				(2)by adding at the end the following:
					
						(9)Economic
				analysisNot later than 30
				days before conducting a public hearing or providing notice of a determination
				that a hearing is not necessary with respect to a requirement described in
				paragraph (1), the Administrator shall—
							(A)conduct a full economic analysis of the
				requirement; and
							(B)make the results
				of the analysis available to the public.
							(10)Economic review
				board
							(A)In
				generalNot later than 30 days after the date on which the
				Administrator makes the results of an economic analysis of a requirement
				available to the public under paragraph (9)(B), the Secretary of Commerce shall
				establish an economic review board consisting of a representative from each
				Federal agency with jurisdiction over affected industries to assess—
								(i)the cumulative
				economic impact of the requirement, including the direct, indirect,
				quantifiable, and qualitative effects;
								(ii)the cost of
				compliance with the requirement;
								(iii)the effect of
				the requirement on the retirement or closure of domestic businesses;
								(iv)the direct and
				indirect adverse impacts on the economies of local communities that are
				projected to result from the requirement;
								(v)energy sectors
				that could be expected to retire units as a result of the requirement;
								(vi)the impact of the
				requirement on the price of electricity, oil, gas, coal, and renewable
				resources;
								(vii)the economic
				harm to consumers resulting from the requirement;
								(viii)the impact of
				the requirement on the ability of industries and businesses in the United
				States to compete with industries and businesses in other countries, with
				respect to competitiveness in both domestic and foreign markets;
								(ix)the regions of
				the United States that are forecasted to be—
									(I)most affected from
				the direct and indirect adverse impacts of the requirement from the retirement
				of impacted units and increased prices for retail electricity, transportation
				fuels, heating oil, and petrochemicals; and
									(II)least affected
				from adverse impacts described in subclause (I) due to the creation of new jobs
				and economic growth that are expected to result directly and indirectly from
				energy construction projects;
									(x)the adverse
				impacts of the requirement on electric reliability that are expected to result
				from the retirement of electric generation;
								(xi)the geographical
				distribution of the projected adverse electric reliability impacts of the
				requirement;
								(xii)Federal, State,
				and local policies that have been or will be implemented to support energy
				infrastructure in the United States, including policies that promote fuel
				diversity, affordable and reliable electricity, and energy security; and
								(xiii)other direct
				and indirect impacts that are expected to result from the cumulative obligation
				to comply with the requirement.
								(B)ReportNot
				later than 30 days after the date on which the economic review board completes
				the assessment of a requirement under subparagraph (A), the economic review
				board shall submit to Congress, the President, and the Secretary a report that
				describes the results of the assessment.
							(C)RegulationsThe
				Administrator shall not promulgate regulations to implement a requirement
				described in paragraph (1) until at least 60 days after the date of submission
				of the report on the requirement under subparagraph
				(B).
							.
				306.Endangered species
				(a)EmergenciesSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
					
						(k)EmergenciesOn the declaration of an emergency by the
				Governor of a State, the Secretary shall, for the duration of the emergency,
				temporarily exempt from the prohibition against taking, and the prohibition
				against the adverse modification of critical habitat, under this Act any action
				that is reasonably necessary to avoid or ameliorate the impact of the
				emergency, including the operation of any water supply or flood control project
				by a Federal
				agency.
						.
				(b)Prohibition of consideration of impact of
			 greenhouse gas
					(1)In generalThe Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) is amended by adding at the end the following:
						
							19.Prohibition of consideration of impact of
				greenhouse gas
								(a)Definition of greenhouseIn this section, the term greenhouse
				gas means any of—
									(1)carbon dioxide;
									(2)methane;
									(3)nitrous oxide;
									(4)sulfur hexafluoride;
									(5)a hydrofluorocarbon;
									(6)a perfluorocarbon; or
									(7)any other anthropogenic gas designated by
				the Secretary for purposes of this section.
									(b)Impact of greenhouse gasThe impact of greenhouse gas on any species
				of fish or wildlife or plant shall not be considered for any purpose in the
				implementation of this
				Act.
								.
					(2)Conforming amendmentThe table of contents in the first section
			 of the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by
			 adding at the end the following:
						
							
								Sec. 18. Annual cost analysis
				by the Fish and Wildlife Service.
								Sec. 19. Prohibition of
				consideration of impact of greenhouse
				gas.
							
							.
					307.Reissuance of
			 permits and leases
				(a)Environmental
			 Protection AgencyNot later than 30 days after the date of
			 enactment of this Act, the Administrator of the Environment Protection Agency
			 shall approve the specification of the areas described in the notice entitled
			 Final Determination of the Assistant Administrator for Water Pursuant to
			 Section 404(c) of the Clean Water Act Concerning the Spruce No. 1 Mine, Logan
			 County, WV (76 Fed. Reg. 3126; January 19. 2011), with no further
			 review or analysis.
				(b)Department of
			 the InteriorNot later than 30 days after the date of enactment
			 of this Act, the Secretary of the Interior shall issue or reissue, with no
			 further review or analysis, each lease for the production of oil or gas in the
			 State of Utah was cancelled during any of calendar years 2009 through
			 2011.
				308.Central Valley
			 ProjectThe Act of August 27,
			 1954 (68 Stat. 879, chapter 1012; 16 U.S.C. 695d et seq.) is amended by adding
			 at the end the following:
				
					9.Effect of
				biological opinionsNotwithstanding any other provision of law,
				in connection with the Central Valley Project, the Bureau of Reclamation and an
				agency of the State of California operating a water project in connection with
				the Project shall not restrict operations of an applicable project pursuant to
				any biological opinion issued under the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.), if the restriction would result in a level of allocation of water
				that is less than the historical maximum level of allocation of water under the
				project.
					.
			309.Keystone XL pipeline
				(a)In generalThe Secretary of State (referred to in this
			 section as the Secretary) shall take such actions as are
			 necessary to expedite the permit request for the Keystone XL pipeline that is
			 pending on the date of enactment of this Act (referred to in this section as
			 the pipeline) in accordance with this section.
				(b)Greenhouse gas
			 impactsThe Secretary shall not consider greenhouse gas impacts
			 during the permit review process for the pipeline.
				(c)NEPA
			 complianceEffective beginning on the date that is 120 days after
			 the date of enactment of this Act, the pipeline project shall be considered in
			 compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(d)Additional
			 routesIn conducting the permit review process, the Secretary
			 shall consider additional routes for the pipeline, including routes that are
			 parallel to the United States portions of Keystone 1.
				(e)Permit
			 reviewNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall complete the permit review for the
			 pipeline.
				(f)DecisionNot
			 later than 125 days after the date of enactment of this Act, the Secretary
			 shall issue a decision on the permit for the pipeline.
				310.Beaufort Sea
			 oil drilling projectNot later
			 than 30 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall issue a permit under the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 to Shell Oil Company to permit the Company to drill for oil in the Beaufort
			 Sea, with no further review or analysis.
			311.Environmental
			 legal feesSection 504 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(g)Environmental
				legal feesNotwithstanding section 1304 of title 31, no award may
				be made under this section and no amounts may be obligated or expended from the
				Claims and Judgment Fund of the United States Treasury to pay any legal fees of
				an environmental nongovernmental organization related to an action that (with
				respect to the United States)—
						(1)prevents,
				terminates, or reduces access to or the production of—
							(A)energy;
							(B)a mineral
				resource;
							(C)water by
				agricultural producers;
							(D)a resource by
				commercial or recreational fishermen; or
							(E)grazing or timber
				production on Federal land;
							(2)diminishes the
				private property value of a property owner; or
						(3)eliminates or
				prevents 1 or more
				jobs.
						.
			
